Citation Nr: 1749688	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  17-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than May 31, 2007 for service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques DePlois


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1959 and from October 1961 to October 1965.

This appeal arose to the Board of Veterans Appeals (Board) from numerous rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Board has determined the Veteran fulfilled the criteria for service connection for PTSD as of August 30, 2001.


CONCLUSION OF LAW

The criteria are met for an effective date of August 30, 2001 for the award of service connection for PTSD. 38 U.S.C.A. §§ 5107, 5110


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an earlier effective date for the award of service connection for PTSD. For the following reasons, the Board agrees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory"-i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); see also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If, however, the Veteran's stressor is unrelated to participation in combat, then lay testimony, in and of itself, is insufficient to corroborate the stressor.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen, 10 Vet. App. at 146-47; see also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Except as otherwise provided, the effective date of an evaluation and award of pension or compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110 (a) and (b)(2), and 38 C.F.R. § 3.400 (o). The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof".  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o) (1).  However, the provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date on the day following separation from active service if a claim is received within one year from separation from service.

If a veteran submits a notice of disagreement in response to a rating decision, the claim remains pending until a Statement of the Case is issued, or the claim is granted. See Jones v. Shinseki, 619 F.3d 1368  (Fed. Cir. 2010) (holding that a claim in which the Veteran files a NOD but the RO failed to issue a SOC remains pending and in appellate status until the benefit sought on appeal is granted or a Board decision resolved the appeal).

The relevant facts are as follows:

The Veteran submitted an application for entitlement to service connection for PTSD in August 30, 2001. At that time, the Veteran provided extensive information concerning his stressors and his daily struggles relating to PTSD. Furthermore, the Veteran submitted information from the White City VA Hospital demonstrating his membership in PTSD support groups. In November 2002, the Veteran received a Compensation and Pension (C&P) examination in which the examiner determined the Veteran did not suffer from PTSD. In May 2003, the RO provided the Veteran with a rating decision denying his claim; as justification for its decision, the RO leaned heavily upon the fact that it could not verify the Veteran's stressors as his records were destroyed in the record fire.

On November 8, 2003, the Veteran responded to the rating decision with an informal notice of disagreement (NOD) which did not contain any new information concerning his claim but merely restated his belief that he suffered from PTSD and demonstrated his disagreement with the May 2003 rating decision: "Who wouldn't have PTSD if anyone had seen all that I had seen the seven active military years" and "Again why would I not have PTSD?" The Veteran ended his statement by declaring "I know I have sent you everything that I could since I first applied for Comp and Pension. I cannot supply you with anything else... Dr. David Donnelly at White City VA who is the Chief of physicians, I believe, stated that I was a MESS MENTALLY AND PHYSICALLY....It is just my bad luck that all of my military records were destroyed, and it was good luck for the VA."

From 2003 until 2007, the Veteran continued to send letters to the VA on a periodic basis which did not contain new information but merely demonstrated the Veteran's frustration that he was not service connected for PTSD despite his diagnosis of PTSD. The RO never responded to the Veteran's November 2003 NOD with a Statement of the Case; rather, the RO supplied the Veteran with rating decisions declining to reopen the Veteran's claim because he had not submitted anything new and material to the claim. Throughout that time period, the RO sent the Veteran ratings decsisions in February 2004, May 2005, April 2008, and June 2008. Eventually, in a June 2009 rating decision, the RO granted the Veteran's claim for PTSD with an effective date of May 31, 2007, and judged him to be 100 percent disabled due to PTSD. The Veteran then appealed his effective date for PTSD.

Applying the law to the facts of the case, the Board finds the Veteran's timely and responsive November 2003 NOD maintained the August 2001 claim pending until granted by the RO in June 2009. Accordingly, the effective date of the August 2001 claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

As of August 2001, the Veteran's medical records reveal that the Veteran suffered from service-related PTSD; a May 2009 Compensation and Pension (C&P) examination demonstrates that the Veteran's PTSD stems from his in-combat stressors of tending to dead bodies while working in the Emergency Room as a medic. Thus, the Veteran was eligible for service connection for PTSD as of the date of receipt of the claim (August 30, 2001), and entitlement to an effective date of August 30, 2001 is granted.

ORDER

Entitlement to an effective date of August 30, 2001 is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


